Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about October 30, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of criminal possession of a weapon in the third degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court properly denied appellant’s suppression motion. During a lawful traffic stop, the suspicious actions of appellant and another passenger warranted the officer’s minimal intrusion of poking his head into the car, where he saw a pistol in open view (see People v David L., 56 NY2d 698 [1982] [revg on dissenting mem 81 AD2d 893, 895-896 (1981)], cert denied 459 US 866 [1982]; People v Gonzalez, 298 AD2d 133 [2002], lv denied 99 NY2d 614 [2003]). Concur—Tom, J.P., Mazzarelli, Friedman, Gonzalez and Sweeny, JJ.